DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 26 May 2022, which has been entered and made of record.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 6 and 13 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  Applicant argues "The variables used (and thus the scope of the formula) would have been clear to one skilled in the art at the time of invention" (Remarks, pg. 6).  The Examiner respectfully disagrees.   While definitions for the numerous variables can be found in the specification, the claimed formula without the variable definitions in the claim is unclear.  If the variables in the claimed formula had an art-accepted meaning, then a case could be made that the claims, as written, are clear.  However, since one cannot tell the meaning of the various variables in the claim, the scope is unclear.
Applicant's arguments regarding the rejections under 35 U.S.C. 101, in conjunction with the claim amendments, are persuasive and the rejections under 35 U.S.C. 101 have been withdrawn.
Applicant's arguments regarding the prior art rejections have been fully considered but they are not persuasive.  Applicant argues "this viewpoint in Mustikovela refers to a viewpoint of an object in the generated image 508 rather than the image itself. Thus Mustikovela does not teach detecting an orientation of the generated image" (Remarks, pg. 7).  The Examiner respectfully disagrees.  An orientation of an object in an image is a component of an orientation of the image itself.  This can be seen from the specification of the current invention.  For example, the original specification recites "allows the discriminator 180 to detect the orientation of the image 160, such as, the orientation of a lightbulb found in the image 160" (para. 39).  This recitation shows that "the orientation of a lightbulb found in the image" is within the scope of an "orientation of the image," therefore Mustikovela's determination of an orientation of an object teaches the claimed detected orientation of the image.  Another recitation from the original specification is: "the discriminator 180 may … detect the orientation (the viewing angle, distance to the bulb, etc.) of the image 160" (para. 37).  This recitation shows that a "viewing angle" is a component of orientation, and Mustikovela teaches determining a viewpoint which is the same as a viewing angle.  Furthermore, that recitation from the original specification recites a distance to the bulb in the image as a component of orientation, not just distance to the image.  For these reasons, one can see that Mustikovela's determination of a viewpoint teaches the claimed detected orientation of the realistic 2D image, when the claims are considered in light of the specification.
Any remaining arguments are considered moot based on the foregoing.

	Claim Objections
The claims are objected to because of the following informalities:  Claim 6 labels the controller and the GAN with "(100)" and "(400)," respectively, but these labels should be removed.  Claim 16 also recites the label "(400)" for the GAN, which should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6, 13, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6, 13, and 16 recite a formula, but none of the variables are defined in the claim.  Therefore, the scope of the formula is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. ("Background Augmentation Generative Adversarial Networks (BAGANs): Effective Data Generation Based on GAN-Augmented 3D Synthesizing"; hereinafter "Ma") in view of Mustikovela et al. (US 2021/0150757; hereinafter "Mustikovela").
Regarding claim 1, Ma discloses A hardware controller for generating 2D images ("generate guaranteed labeled vision data," pg. 3, para. 6), the controller comprising circuitry and configured to: receive a 3D design image; generate, via a 3D rendering engine, a fake 2D image based on the 3D design image and one or more 3D image parameters ("foreground images (rendering from 3D shapes)," pg. 3, para. 6; "a 3D–2D rendering process was introduced … we used a pipeline that generated multiple annotations images … based on pose annotations," pg. 5, sec. 3.1, para. 3); generate, via a realistic image generator of a Generative Adversarial Network (“GAN”), a realistic 2D image based on the fake 2D image and one or more image features ("Background augmentation generative adversarial networks (BAGANs) are aimed at providing background images (denoted as xback and xback = G(z)) according to the foreground images (denoted as xsyn)," pg. 8, para. 3); evaluate, via a discriminator of the GAN, a realism value of the realistic 2D image based on one or more real 2D images ("The discriminator D would discriminate that background images xback or the final images xfinal = xback + xsyn was a real sample," pg. 8, para. 3); and update the realistic image generator based on the realism value of the realistic 2D image ("It urges the generator and discriminator to achieve a harmonious balance so that the generator could generate natural samples," pg. 7, sec. 3.2.2, para. 2).
Ma does not disclose evaluate, via a discriminator, a detected orientation of the realistic 2D image.
In the same art of Generative Adversarial Networks, Mustikovela teaches evaluate, via a discriminator, a detected orientation of the realistic 2D image ("discriminator 510 [of Fig. 5] receives generated image 508 and produces a predicted viewpoint," para. 97).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Mustikovela to Ma.  The motivation would have been "Amounts of memory, time, and/or computing resources used to train neural networks can be improved" (Mustikovela, para. 2).
Regarding claim 3, the combination of Ma and Mustikovela renders obvious update the realistic image generator based on the detected orientation (e.g. Fig. 6 of Mustikovela illustrates updating the Generator 612 parameters based on the detected orientation/viewpoint 606 predicted by Discriminator 604; see claim 1 for motivation to combine).
Regarding claim 4, the combination of Ma and Mustikovela renders obvious generate, via a classifier, an orientation classification based on the detected orientation ("discriminator 106 [of Fig. 1] is trained to identify an orientation of an object … discriminator 106 is a classifier within one or more neural networks," Mustikovela, para. 69; see claim 1 for motivation to combine).
Regarding claim 5, the combination of Ma and Mustikovela renders obvious wherein the fake 2D image is generated further based on the orientation classification ("generated multiple annotations images … based on pose annotations from the ObjectNet3D dataset," Ma, pg. 5, sec. 3.1, para. 3; Ma, Fig. 4 illustrates pose annotations feeding into the rendering pipeline; also, Fig. 4 of Mustikovela illustrates generating fake images further based on the result of the orientation classification 406 from the Discriminator 404; see claim 1 for motivation to combine).
Regarding claim 8, the combination of Ma and Mustikovela renders obvious wherein one of the 3D image parameters is either an object orientation, an object color, or an illumination value ("a 3D–2D rendering process was introduced … we used a pipeline that generated multiple annotations images … based on pose annotations," Ma, pg. 5, sec. 3.1, para. 3).
Regarding claim 9, the combination of Ma and Mustikovela renders obvious wherein one of the image features is either an image illumination value, an obstruction image, or a background image ("Background augmentation generative adversarial networks (BAGANs) are aimed at providing background images (denoted as xback and xback = G(z)) according to the foreground images (denoted as xsyn)," Ma, pg. 8, para. 3).
Regarding claim 10, the combination of Ma and Mustikovela does not specifically disclose wherein the 3D design image comprises a 3D lightbulb design.
The Examiner previously took Official Notice that 3D lightbulb designs were well known and understood before the effective filing date of the claimed invention, and since Applicant did not traverse, it is now taken as Applicant Admitted Prior Art.  
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to employ a 3D lightbulb design in the combination of Ma and Mustikovela in order to increase the flexibility of the system by allowing for 3D designs of any user-specified objects.  Furthermore, Ma illustrates the use of many different types of 3D objects in the disclosed system, including food items (e.g. Fig. 1), wildlife (e.g. Fig. 8), furniture (e.g. Fig. 9), and automobiles (e.g. Fig. 10), to name just a few.  These illustrations show that the system of Ma would work on any user-specified 3D object, including a lightbulb.
Regarding claim 11, the combination of Ma and Mustikovela renders obvious wherein the one or more real 2D images comprise one or more photographs ("the discriminator can identify whether an image is generated by the generator or from real samples," Ma, pg. 7, sec. 3.2.2, para. 2; in this context, a "real" sample means a real image/photograph, as opposed to a computer-generated image/photograph).
Regarding claim 12, it is rejected using the same citations and rationales set forth in the rejection of claim 1.
Regarding claim 14, the combination of Ma and Mustikovela renders obvious wherein one of the 3D image parameters is object orientation ("a 3D–2D rendering process was introduced … we used a pipeline that generated multiple annotations images … based on pose annotations," Ma, pg. 5, sec. 3.1, para. 3).
Regarding claim 15, it is rejected using the same citations and rationales set forth in the rejection of claim 3.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Mustikovela, and further in view of Chakravarty et al. (US 2021/0229680; hereinafter "Chakravarty").
Regarding claim 7, the combination of Ma and Mustikovela does not disclose wherein the 3D design image is a 3D Computer Aided Design (“CAD”) file.
In the same art of generative adversarial networks, Chakravarty discloses rendering a 3D design image, wherein the 3D design image is a 3D Computer Aided Design (“CAD”) file ("A first step in generating a labeled color video image for use in training a deep neural network is to determine six degree of freedom (DoF) data for objects in the color video image. Six DoF data can be generated based on computer aided design (CAD) data … CAD vehicle image 400 [of Fig. 4] is a two-dimensional (2D) image produced by rendering CAD data," paras. 36-37).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Chakravarty to combination of Ma and Mustikovela.  The motivation would have been to increase efficiency and lower cost by using known, off-the-shelf 3D modeling technology.

Allowable Subject Matter
Claims 6 and 13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claim 16 would be allowable if the rejections under 35 U.S.C. 112(b) are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The known prior art does not teach or render obvious the specific, claimed formula in the context of the parent claims, including all of the interconnected features of the parent claims.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611